Citation Nr: 0602022	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  97-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, post 
gastrectomy syndrome, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949 and from October 1950 to June 1951.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that rating decision, the RO denied an increased rating 
for the veteran's service-connected duodenal ulcer, post 
gastrectomy syndrome.  The veteran's disagreement with that 
decision led to this appeal.  In February 2005, the veteran 
and his wife testified from the RO at a video conference 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC.  

In a decision dated in June 2005, the Board denied the 
veteran's claim of entitlement to an effective date prior to 
May 16, 1995, for the grant of service connection for 
duodenal ulcer, post gastrectomy, which had earlier been 
remanded by the United States Court of Appeals for Veterans 
Claims (Court).  At the same time, the Board remanded the 
increased rating claim for additional development.  The 
development has been completed, and the increased rating 
claim is now before the Board for further appellate 
consideration.  

Other matters

The Court has ruled that the Board is obligated to "seek out 
all issues [that] are reasonably raised from a liberal 
reading of the documents or oral testimony submitted prior to 
the BVA decision."  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); 
Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) 
(holding that VA has obligation to explore all legal 
theories, including those unknown to the veteran, by which he 
can obtain benefit sought for the same disability).

In the present case, at his February 2005 hearing the veteran 
testified that prior to his retirement in 1990, his abdominal 
symptoms had interfered with his work and he lost quite a bit 
of time from work because of those problems.  He testified 
that he in fact took an early retirement because of it.  In 
view of the veteran's testimony and the decision below in 
which the Board grants a 60 percent rating for the veteran's 
service-connected duodenal ulcer, post gastrectomy syndrome, 
the Board finds that an informal claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) has been raised.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (2001).  The Board refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence needed to substantiate his claim and notice of what 
evidence he should provide and what evidence VA would obtain; 
in addition, VA has provided examinations to assist in 
substantiating the claim.  

2.  The veteran's duodenal ulcer, post gastrectomy syndrome, 
is manifested primarily by abdominal pain and occasional 
nausea partially relieved by medication; he experiences 
sweating and weakness after eating and has had anemia and 
substantial weight loss with definite impairment of health 
that has not been disassociated from his service-connected 
digestive disability; his disability may be described as 
severe.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for duodenal ulcer, post 
gastrectomy syndrome, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.111, 4.112, 4.114 
Diagnostic Codes 7305, 7308 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claim, and those documents notified them of the evidence 
needed by the veteran to prevail on the claims.  In addition, 
by way of the RO's September 2001 and September 2004 letters 
VA advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  

In the September 2001 letter, the RO notified the veteran 
that it would obtain VA treatment records but needed 
information from him identifying the VA medical facilities 
where he had received treatment and the dates of treatment.  
The RO also notified the veteran that it would attempt to 
obtain private treatment records for which he provided 
appropriate release authorizations.  The RO explained that 
the veteran could contact the health care providers and 
request that they send copies of his medical records to VA.  
The RO emphasized that it would assist him in any way it 
could to locate his records, but that he needed to understand 
it was ultimately his responsibility to insure that VA 
received all non-federal records.  

In the September 2001 letter the RO also specifically advised 
the veteran that he was allowed to submit any additional 
evidence that would further support his claim for an 
increased evaluation and that this meant evidence that would 
prove his service-connected condition had become worse since 
it had last been reviewed by the RO.  

In the September 2004 letter, the RO notified the veteran 
that it was continuing to work on his appeal.  The RO stated 
that to establish entitlement to an increased evaluation for 
his service-connected disability, the evidence must show that 
it had increased in severity.  The RO outlined evidence that 
had been received regarding his claim.  The RO requested that 
the veteran send needed evidence or identify and provide 
release authorizations for evidence he wanted VA to get for 
him.  The RO notified the veteran that VA is responsible for 
getting relevant records from any Federal agency and would 
make reasonable efforts to get relevant records not held by a 
Federal agency.  The RO notified the veteran that he must 
provide enough information about his records so that VA could 
request them from the person or agency that has them.  The RO 
advised the veteran that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  

Elsewhere in the September 2004 letter, the RO requested that 
the veteran tell the RO if there was any other evidence or 
information that he thought would support his claim.  The RO 
requested that the veteran send the information or evidence 
if it was in his possession.  In this regard, at the February 
2005 hearing, the veteran submitted copies of VA medical 
records pertaining to esophagastroduodenocopies in December 
2002, January 2003, and April 2004.  

While all aspects of the required notice were not provided 
prior to the initial decision in this case, notice was 
complete prior to the final transfer of the veteran's case to 
the Board in November 2005, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After the September 2004 notice letter 
was furnished to the veteran, he was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with the all 
the types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the RO provided the veteran 
with VA examinations in 2001 and 2005.  The Board finds these 
examinations, along with other medical evidence of record, 
which includes extensive VA treatment records, some private 
medical records, and the February 2005 hearing transcript, 
provide evidence upon which to determine the veteran's 
entitlement to an increased rating for his service-connected 
duodenal ulcer, post gastrectomy syndrome.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Pertinent law and regulations

(i) Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

The Board is, however, precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, to the extent 
that the veteran's digestive symptoms found in the rating 
criteria used for rating duodenal ulcers or post gastrectomy 
syndrome are not distinguished by examiners, the Board will 
generally treat them as part of the service-connected 
duodenal ulcer, post gastrectomy syndrome.  

(ii) Digestive system ratings

The veteran's duodenal ulcer, post gastrectomy syndrome, is 
currently rated as 40 percent disability under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 for duodenal ulcer.  Under this 
diagnostic code, a 40 percent rating is warranted for 
moderately severe manifestations with symptoms less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for severe 
manifestations with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and wight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

At the February 2005 hearing, the veteran's representative 
suggested application of the diagnostic code for 
postgastrectomy syndrome, which is Diagnostic Code 7308.  
Under that code, severe disability associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia warrants a 60 percent rating.  Moderate disability 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss warrants a 40 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7308.  

A 60 percent rating is the highest schedular rating available 
under Diagnostic Code 7305 or Diagnostic Code 7308.  
38 C.F.R. § 4.114.  

Background and analysis

As the veteran's service connected disability is currently 
evaluated at the 40 percent level under Diagnostic Code 7305, 
the Board must determine whether the veteran's symptoms meet 
or more nearly approximate the criteria for the 60 percent 
level.  If they do not, the higher rating may not be awarded.  
See 38 C.F.R. § 4.7.  

Diagnostic studies, primarily esophagogastroduodenoscopies, 
during the appeal period have shown that the veteran's 
disability includes chronic gastritis, which has been 
variously been described as severe bile gastritis in January 
2003, mild chronic gastritis with focal acute /active 
inflammation in April 2004, and minimal gastritis in August 
2005 with biopsy that was consistent with chronically 
inflamed gastric mucosa with fibrosis.  In addition, the 
clinical records show that the veteran has been treated 
continuously with ranitidine, Omeprazole, or Aciphex for 
abdominal complaints, but he has nonetheless periodically 
complained of stomach pain and nausea.  For example, when 
seen in a VA oncology clinic for follow-up regarding anemia 
in June 2003, the veteran reported he had had intermittent 
sharp stomach pain and nausea for the past year and said his 
symptoms were aggravated by eating certain types of foods.  
In September 2003, he reported he continued to have stomach 
trouble and vomited twice a day, while in February 2004, he 
reported he had constant sharp pain in his abdomen that had 
started years earlier and for which he took his pain 
medications.  None of the health care providers who noted 
these complaints dissociated them from the veteran's service-
connected duodenal ulcer, post gastrectomy syndrome.  

The Board acknowledges that when the veteran was hospitalized 
by VA in May 2004 for abdominal cramps and vomiting, 
significant findings were reported to be elevated serum 
amylase and lipase.  Further, at that time, a computed 
tomography scan showed slight swelling of the pancreatic head 
leading to the discharge diagnosis of acute pancreatitis.  
The Board notes, however, that similar findings were not 
included in November 2004 VA hospital records where the 
veteran was noted to have had nausea and emesis while being 
treated for leg and arm wounds.  Further, at the February 
2005 hearing the veteran reported abdominal pain several 
times a week and testified that after he ate he experienced 
sweating and weakness.  The veteran's wife testified that the 
veteran's current medication, which he took before breakfast, 
was helpful for a while, but that later in the day his 
gastritis acted up and he took additional Tums to quell the 
gastritis.  

Review of the record shows that in the late 1990s, the 
veteran's weight fluctuated between 204 and 216 pounds, with 
216 pounds reported in 1998.  VA ambulatory care records show 
that in May 2001 laboratory studies indicated the veteran had 
vitamin B12 deficiency and normochromic normocytic anemia, 
and at that time he weighted 208 pounds.  The veteran filed 
his increased rating claim in late July 2001, and medical 
evidence shows that the veteran's weight declined steadily 
during the appeal period, with his weight reaching a low of 
152 pounds in late November 2004, with weights reported at 
159 pounds in July 2004 and 157 pounds in August 2004.  

The veteran was treated with B12 injections starting in May 
2001, and those were continued throughout the appeal period.  
Starting in May 2001, he also received parenteral iron with 
improvement of anemia and ferritin levels, with 
discontinuance of parenteral iron in April 2002.  Residual 
anemia was described as normocytic normochromic and was said 
to be most likely secondary to chronic illness, with mention 
of the veteran having had a partial gastrectomy for peptic 
ulcer disease and mention of chronic renal insufficiency.  By 
February 2004, the veteran's ferritin level was in the low 
normal range, and ferous sulfate was restarted in August 
2004.  

In October 2004, it was reported that the veteran had gained 
five pounds (to 162 pounds), and when he was seen by a VA 
nutritionist while hospitalized in November 2004, the 
nutritionist noted that his usual weight was 208 pounds and 
his current weight was 162 pounds, which was 78 percent of 
his usual weight.  The assessment after examination and 
review of laboratory results was patient at moderate 
nutrition risk, and the nutritionist stated that visceral 
protein stores were depleted per his albumin level, which was 
below the reference range.  The plan was to continue regular 
diet with Ensure nutritional supplement, which had been 
started previously.  The nutritionist said that if nausea and 
vomiting continued, the veteran might be a candidate for 
nutrition support.  

The Board finds that the veteran's disability more closely 
approximates the criteria for a 60 percent rating than 
a 40 percent rating under either Diagnostic Code 7305 or 
Diagnostic Code 7308.  The veteran has had continuing 
abdominal pain, only some of which has been associated with 
the acute pancreatitis in May 2004, and this is in spite of 
continuing medications.  The Board accepts as credible the 
veteran's testimony that he experiences sweating and weakness 
after he eats, which according to 38 C.F.R. § 4.111, is 
similar to hypoglycemia.  The weight loss from his usual 208 
pounds to 162 pounds when he was evaluated by the VA 
nutritionist in November 2004, represented a loss of more 
than 20 percent of his baseline weight.  Given the even lower 
weights from July 2004 to October 2004, this qualifies as 
substantial weight loss under 38 C.F.R. § 4.114 because it 
shows a loss of greater than 20 percent of the veteran's 
weight, sustained for three months or longer.  At the June 
2005 VA fee-basis examination, the physician's review of 
systems was significant for weight loss and fatigue.  The 
veteran has been shown to have continuing anemia, and the VA 
nutritionist described the veteran's nutrition status as 
moderately compromised.  The Board considers the foregoing to 
be clear evidence of the anemia and weight loss productive of 
definite impairment of health contemplated by the 60 percent 
rating under Diagnostic Code 7305, as well as clear evidence 
of the weight loss with malnutrition and anemia contemplated 
by the 60 percent rating under Diagnostic Code 7308.  

For the reasons stated, the Board finds that the evidence 
more nearly approximates the criteria for a 60 percent rating 
than the currently assigned 40 percent rating.  Therefore, 
the higher 60 percent rating is warranted.  See 38 C.F.R. 
§ 4.7 (the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating) and 38 C.F.R. § 4.21 (it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient).  
This is the highest schedular rating available under the 
applicable diagnostic codes.  


ORDER

A 60 percent rating is granted for duodenal ulcer, post 
gastrectomy syndrome, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


